                  Case 18-10512-KBO              Doc 2760        Filed 08/19/21         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                        Chapter 11

    ZOHAR III, CORP., et al.,1                                    Case No. 18-10512 (KBO)

                     Debtors.                                     Jointly Administered

                                                                  Ref. Docket No. 2722


                            ORDER AUTHORIZING THE FILING OF
                        DEBTORS’ ENFORCEMENT MOTION UNDER SEAL

             Upon the motion (the “Motion”)2 of the above-captioned Debtors for entry of an order (this

“Order”), pursuant to sections 105(a) and 107(b) of the Bankruptcy Code, Bankruptcy Rule 9018,

and Local Rule 9018-1(d), authorizing the Debtors to file portions of the Enforcement Motion

under seal; and publicly viewable redacted version of the Enforcement Motion having been filed

in these cases at Docket No. 2721; and it appearing that there is good and sufficient cause for the

relief set forth in this Order; and this Court having jurisdiction over this matter pursuant to

28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012; and this Court having found

that this is a core proceeding pursuant to 28 U.S.C. § 157(b); and this Court being able to issue a

final order consistent with Article III of the United States Constitution; and this Court having found

that venue of this proceeding and the Motion in this District is proper before this Court pursuant

to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been provided




1
  The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
Consulting, Inc., New York, NY 10036.
2
    Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the Motion.
              Case 18-10512-KBO         Doc 2760      Filed 08/19/21     Page 2 of 2




under the particular circumstances, and it appearing that no other or further notice need be

provided; and after due deliberation; and sufficient cause appearing therefor, it is hereby

       ORDERED, ADJUDGED, AND DECREED THAT:

       1.      The Motion is GRANTED as set forth herein.

       2.      The Debtors are authorized to file those portions of the Enforcement Motion that

were redacted in Docket No. 2721 (the “Sealed Material”) under seal.

       3.      The Sealed Material shall not be made available to anyone, except to the Court, the

U.S. Trustee, the Buyer, MBIA and the Zohar III Controlling Class (both individually and as

members of the committee under the settlement agreement in these cases), MB Global (as Zohar

III noteholder), U.S. Bank (in its capacity as Indenture Trustee), Ankura, and the DIP Lender, as

well as each of their respective advisors, and other parties in interest as may be ordered or

otherwise required by the Court or agreed to by the Debtors, and all parties receiving the Sealed

Material shall maintain its confidentiality, including in connection with any pleadings filed with

this Court.

       4.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       5.      The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

       6.      This Court shall retain jurisdiction with respect to all matters arising from or

relating to the interpretation or implementation of this Order.




   Dated: August 19th, 2021                           KAREN B. OWENS
   Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE



                                                  2
